TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00715-CV



                                  Stacey R. Hammer, Appellant

                                                  v.

                                    Richard Hammer, Appellee




          FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-FM-17-005035, THE HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                             MEMORANDUM OPINION


PER CURIAM

               We abated this appeal on January 24, 2019, pending the Texas Supreme Court’s

final disposition in case number 18-1043. The Clerk of this Court has received an unopposed

motion to withdraw from appellee Richard Hammer’s counsel. We reinstate the appeal, file the

motion, and grant the motion to withdraw.

               Because case number 18-1043 remains pending before the Texas Supreme Court,

we abate the appeal. All appellate deadlines are tolled during the period of abatement. Absent

further orders of this Court, the appeal will automatically be reinstated 60 days after final

disposition by the Texas Supreme Court of the case number 18-1043. The parties are directed to

file a status report or a motion to dismiss by that date.
Before Justices Goodwin, Baker, and Triana

Abated

Filed: May 10, 2019